Case 1:20-cv-01046-NRN Document 6 Filed 06/08/20 USDC Colorado Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                               Civil Action No. 20-cv-01046-NRN
ANGELIKA CARNES, an individual,
HIROTSUNE TAKAHASHI, an individual,
and MI JOUNG, an individual,

Plaintiffs
v.
COLORADO ORGANIZATION FOR VICTIM ASSISTANCE, a Colorado corporation,
and NANCY LEWIS, an individual,

Defendants

               NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

        Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), the Plaintiffs, Angelika Carnes, Hirotsune

Takahashi and Mi “Michelle” Joung, by and through their attorneys, Miller & Law, PC, hereby

give notice of their voluntary dismissal with prejudice of this action. By stipulation, each party

shall pay his, her or its own expenses, costs and fees, including attorneys’ fees.


Respectfully submitted this 8th day of June 2020.

                                      MILLER & LAW, PC

                                      /s/ David J. Meretta                           .
                                      David J. Meretta, No. 44409
                                      1900 W. Littleton Blvd.
                                      Littleton, CO 80120
                                      (303) 722-6500
                                      (303) 722-9270 fax
                                      djm@millerandlaw.com

                                      ATTORNEYS FOR PLAINTIFFS
Case 1:20-cv-01046-NRN Document 6 Filed 06/08/20 USDC Colorado Page 2 of 2




                                    CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on this 8th day of June 2020, a true and correct copy of the
foregoing NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE was served via email on the
following counsel:

         LITTLER MENDELSON P.C.
         Joshua B. Kirkpatrick, Esq.
         Grace McGuire, Esq.
         1900 Sixteenth Street, Suite 800
         Denver, CO 80202-5835
         JKirkpatrick@littler.com
         GMcGuire@littler.com

         Attorneys for Defendants

                                                         /s/ David J. Meretta            .
                                                         David J. Meretta




                                                    2
